Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/108,080, OUTDOOR APPLIANCE AND SUPPORT FRAME THEREOF, filed on 12/1/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, “tail end” is indefinite because it is not clear if the end is in the shape of tail.
	Claim 1, lines 22-23, “a next successive axially” is indefinite because it is not clear what the applicant meant by “ next successive”.  Does the inner lining tube move in a longitudinal or latitude axial direction? 
	Claim 1, line 25, “a next successive axially” is indefinite because it is not clear what the applicant meant by “ next successive”.  Does the inner lining tube move in a longitudinal or latitude axial direction?
Claim 1, line 29, “a next successive axially” is indefinite because it is not clear what the applicant meant by “ next successive”.  Does the inner lining tube move in a longitudinal or latitude axial direction?
Claim 1, lines 31-32, “a next successive axially” is indefinite because it is not clear what the applicant meant by “ next successive”.  Does the inner lining tube move in a longitudinal or latitude axial direction?

Claim 12, line 2, “tail end” is indefinite because it is not clear if the end is in the shape of tail.
	Claim 12, line 24, “a next successive axially” is indefinite because it is not clear what the applicant meant by “ next successive”.  Does the inner lining tube move in a longitudinal or latitude axial direction? 
	Claim 12, line 27, “a next successive axially” is indefinite because it is not clear what the applicant meant by “ next successive”.  Does the inner lining tube move in a longitudinal or latitude axial direction?
Claim 12, line 29, “a next successive axially” is indefinite because it is not clear what the applicant meant by “ next successive”.  Does the inner lining tube move in a longitudinal or latitude axial direction?
Claim 12, line 31, “a next successive axially” is indefinite because it is not clear what the applicant meant by “ next successive”.  Does the inner lining tube move in a longitudinal or latitude axial direction?
Claim 12, line 34, “a next successive axially” is indefinite because it is not clear what the applicant meant by “ next successive”.  Does the inner lining tube move in a longitudinal or latitude axial direction?
Claims 2-11 are rejected as depending on rejected claim 1.  Claims 13-20 are rejected as depending on rejected claim 12.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2015/0376912 to Livacich et al.
US Patent # 4,979,531 to Toor et al.
US Patent Application Publication # 2009/0020146 to Bong
US Patent Application Publication # 2008/0169626 to Nostrant
US Patent # 8,985,130 to Howarth et al.
US Patent # 6,286,531 to Joo-Tai
US Patent Application Publication # 2003/0047203 to Lah
US Patent Application Publication # 2003/0089390 to Seo
US Patent # 5,546,971 to Leonhardt
US Patent # 5,361,794 to Brady
The cited references above teach the foldable/collapsible tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        8/12/22